Title: John Adams to Thomas Jefferson, 12 November 1813
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir Quincy  November 12. 1813
            As I owe you more for your Letters of Oct. 12. and 28 than I Shall be able to pay, I Shall begin with the P.S. to the last.
            I am very Sorry to Say, that I cannot “assist your memory in the Enquiries of your letter of August 22d.” I really know not who was the compositor of any one of the Petitions or Addresses you enumerate. Nay farther I am certain I never did know. I was so shallow a polititian, that I was not aware of the importance of those compositions. They all appeared to me, in the circumstances of the Country like childrens play at marbles or push pin, or rather like misses in their teens emulating each other in their pearls, their braceletts their Diamond Pins and brussells lace.
            In the Congress of 1774 there was not one member, except Patrick Henry, who appeared to me Sensible of the Precipice on which or rather the Pinnacle on which he Stood, and had candour and courage enough to acknowledge it. America is in total Ignorance, or under infinite deception concerning that Assembly. To draw the characters of them all would require a volume and would now be considered as a charactura caracatura print. one third Tories. another Whigs and the rest mongrels.
            There was a little Aristocracy, among Us, of Talents and Letters. Mr Dickinson was primus inter pares; the Bell Weather; the leader of the Aristocratical flock.
			 Billy, alias Governor Livingstone, and his Son in law Mr Jay, were of this priviledged order.
			 The credit of most if not all those compositions was often if not generally given to one or the other of these
			 choice Spirits.
			 Mr Dickenson however was not on any of the original Committees. He came not into Congress till Oct. 17. He was not appointed till the 15th by his assembly. Vol. 1. 30. Congress adjourned 27. Oct. though our correct Secretary has not recorded any final Adjournment or dissolution. Mr Dickenson was in Congress but ten days. The business was all prepared arranged and even in a manner finished before his arrival.
            R. H. Lee was the Chairman of the Committee for prepareing “the loyal and dutiful Address to his Majesty.”
			 Johnson and Henry were acute Spirits and understood the Controversy very well; though they had not
			 the Advantages of Education like Lee and John Rutledge. The Subject had been near a month under discussion in Congress and most of the materials thrown out there. It underwent another deliberation in committee; after which they made the customary compliment to their Chairman, by requesting him to prepare
			 and
			 report a draught, which was done, and after examination, correction, amelioration or pejoration, as usual reported to Congress. Oct. 3. 4. and 5th were taken up in debating and deliberating on matters proper to be contained in the Address to his Majesty. Vol. 1. 22. October 21.
			 The Address to the King was after debate recommitted and Mr John Dickenson added to the Committee. The first draught was made and all
			 the essential materials put together by Lee, it might be embellished and Seasoned afterward with some of Mr Dickenson piety: but I know not that it was. Neat and handsome as the composition is, having never had any confidence in the Utility of it, I never have thought much about it Since it was adopted.
			 Indeed I never bestowed much Attention on any of those Addresses: which were all but repetitions of the Same
			 Things: the Same facts and arguments. Dress and ornament rather than Body, Soul or Substance. My thoughts and cares cares were nearly monopolized by by the Theory of our Rights and Wrongs, by measures for the defence of the country; and the means of governing our Selves.
            I was in a great Error, no doubt, and am ashamed to confess it; for those things were necessary to give Popularity to Our cause both at home and abroad. And to shew my Stupidity in a Stronger light the reputation of any one of those compositions has been more a more Splendid distinction than any aristocratical Starr and or garter, in the Escutchion of every man who has enjoyed it. Very Sorry that I cannot give you more
            Satisfactory information,  And more So that I cannot at present give more Attention to your two last excellent Letters I am
            as Usual affectionately yoursJohn Adams
          
          
            N.B. I am almost ready to believe that John Taylor of Caroline, or of Hazel Wood Port Royal, Virginia, is the Author of 630 pages of printed Octavo, upon my Books, that I have received. The Style answers every characteristic, that you have intimated.
            Within a Week I have received, and looked into his Arator. They must Spring from the Same brain as Minerva issued from the head of Jove; or rather as Venus rose from the froth of the Sea.
            There is however a great deal of good Sense in Arator. and there is Some in his “Aristocracy.”
          
        